COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:        Raziel Jesus Munoz v. The State of Texas

Appellate case number:      01-12-00204-CR

Trial court case number: 1175702

Trial court:                185th District Court of Harris County

         The Texas Code of Criminal Procedure provides, in part: “If a criminal action or
proceeding is . . . appealed, an officer of the court shall certify and sign a bill of costs stating the
costs that have accrued and send the bill of costs to the court to which the action or proceeding is
. . . appealed.” See Tex. Code Crim. Proc. Ann. § 103.006 (West 2006).
       The District Court Clerk is ORDERED to file a supplemental clerk’s record with the
Clerk of this Court that contains the following document: a certified and signed bill of costs. See
Tex. Code Crim. Proc. Ann. § 103.006.
       The supplemental clerk’s record is to be filed with the Clerk of this Court by December
21, 2012.


        It is so ORDERED.

Judge’s signature: /s/ Justice Huddle
                    Acting individually        Acting for the Court


Date: December 13, 2012